COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


KESTRINI, INC. T/A
 GRAPEVINE RESTAURANT
                                              MEMORANDUM OPINION *
v.   Record No. 2841-96-4                         PER CURIAM
                                                APRIL 29, 1997
PATRICIA ANNE RUSSELL


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Francis Chester, on brief), for appellant.
            (Gregory F. Hutchinson, on brief), for
            appellee.



     Kestrini, Inc. t/a Grapevine Restaurant (employer) contends

that the Workers' Compensation Commission (commission) erred in

finding that Patricia Anne Russell (claimant) proved that she

sustained an injury by accident arising out of and in the course

of her employment on June 19, 1995.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     So viewed, the evidence established that on June 19, 1995,

claimant, a waitress, slipped and fell on a wet floor at work,

pinning her right hand underneath her.   Claimant testified that
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
no one witnessed the accident.    However, she stated that she told

Gail Manilla, a co-worker, and Anastasios Diniz, the owner of the

restaurant, about her fall.   Manilla and Diniz did not recall the

incident.    In addition, Diniz's wife testified that claimant did

not report the accident.   Tim Pullen, claimant's friend,

testified that around midnight on June 20, 1995 claimant came to

his house, told him that she fell at work, that she needed to go

to the hospital and that she asked him to take her.   Pullen

recalled that claimant's hand was swollen and she appeared to be

in discomfort.
     The June 20, 1995 emergency room records indicate that

claimant gave a history of the accident consistent with her

testimony.   In addition, she gave the same history to her

subsequent treating physicians.   Claimant's treating physicians

opined that her right wrist condition was caused by the accident

as described by her.

     In rendering its decision, the commission found:          The

Deputy Commissioner determined that the claimant was a credible

witness and found that she had met her burden of proving a

compensable injury. We agree.
          The Uninsured Employer's Fund, in its brief,
     concedes that the claimant injured her wrist but
     alleges that it must have occurred after work. No
     evidence was offered to support this defense. We
     cannot deny benefits based on unsupported speculation.
      The claimant indicated that she fell on her arm and
     sought treatment late that night. The medical records
     are consistent with her version of events. Although
     there was conflicting testimony, we find that the
     claimant sustained a compensable injury.




                                  2
     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."    Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).   Claimant's testimony, which was

corroborated by the medical histories and Tim Pullen's testimony,

provides credible evidence to support the commission's finding

that she proved an identifiable incident resulting in a sudden

mechanical change in her body.   Thus, that finding is conclusive

on this appeal.    James v. Capitol Steel Constr. Co., 8 Va. App.
512, 515, 382 S.E.2d 487, 488 (1989).

     In rendering its decision, the commission considered the

testimony of employer's witnesses, and resolved any

inconsistencies between this evidence and the testimony of

claimant and Pullen in favor of claimant.   "In determining

whether credible evidence exists, the appellate court does not

retry the facts, reweigh the preponderance of the evidence, or

make its own determination of the credibility of the witnesses."
 Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d
32, 35 (1991).    "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."    Id.

     For the reasons stated, we affirm the commission's decision.
                                                         Affirmed.




                                  3